Exhibit 10.1

GOVERNANCE AGREEMENT

This Governance Agreement (this “Agreement”) is made as of June 12, 2020, by and
among OneSpaWorld Holdings Limited, an international business company
incorporated under the laws of the Commonwealth of The Bahamas (the “Company”),
Steiner Leisure Limited, an international business company incorporated under
the laws of the Commonwealth of The Bahamas (“Steiner Leisure”), each other
Person that becomes party to this Agreement after the date hereof in accordance
with the terms hereof as an SLL Investor Holder Party and, solely for purposes
of Section 18 and any other provisions herein to the extent relating thereto,
Haymaker Acquisition Corp., a Delaware corporation (“HYAC”). All of the
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Investment Agreement (as defined below).

WHEREAS, the Company, HYAC, and Steiner Leisure entered into that certain
Director Designation Agreement, dated as of November 1, 2018 (the “Prior
Agreement”);

WHEREAS, the Company, Steiner Leisure and each other Investor party thereto
entered into that certain Investment Agreement, dated as of April 30, 2020 (as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with its terms, the “Investment Agreement”) whereby, among other
things, Steiner Leisure and such other Investors will acquire or will otherwise
be issued, as applicable, the Acquired Securities on the terms and subject to
the conditions contained therein;

WHEREAS, pursuant to the Investment Agreement, the parties hereto are required
to enter into this Agreement at the Closing;

WHEREAS, the parties hereto desire to enter into this Agreement to set forth
certain covenants and agreements with respect to the board of directors of the
Company (the “Company Board”) and certain other governance matters with respect
to the Company, in each case, on the terms and subject to the conditions
contained in this Agreement; and

WHEREAS, the parties hereto desire for this Agreement to supersede the Prior
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Steiner Directors.

(a) Upon the terms and subject to the conditions of this Agreement, from and
after the Closing, the Company will take all necessary and desirable actions
within its control (including calling meetings of the Company Board and the
shareholders and recommending, supporting and soliciting proxies), such that:



--------------------------------------------------------------------------------

(i) from and after the Closing and for so long as the SLL Investor Holders, in
the aggregate, beneficially own at least 15.00% of the issued and outstanding
Company Common Shares, the Majority SLL Investor Holders shall have the right,
but not the obligation, to designate one individual to be appointed or
nominated, as the case may be, as a Class B director of the Company Board and
one individual to be appointed or nominated, as the case may be, as a Class C
director of the Company Board, or if the Company Board does not contain classes,
two (2) individuals to be appointed or nominated, as the case may be, as
directors of the Company Board; and

(ii) from and after the time at which the ownership threshold set forth in
clause (i) of this Section 1(a) is no longer satisfied and for so long as the
SLL Investor Holders, in the aggregate, beneficially own at least 5.00% of the
issued and outstanding Company Common Shares, the Majority SLL Investor Holders
shall have the right, but not the obligation, to designate one individual to be
appointed or nominated, as the case may be, as a Class B director or Class C
director of the Company Board, or if the Company Board does not contain classes,
as directors of the Company Board.

If the ownership threshold(s) set forth in clauses (i) and/or (ii) of this
Section 1(a) is or are, as applicable, no longer satisfied, then the Steiner
Representative shall, and shall cause each other SLL Investor Holder to, take
all actions necessary and desirable within its control to cause the requisite
number of Steiner Directors to, as promptly as practical thereafter (and in any
event within five (5) Business Days), deliver a resignation letter to the
Nominating Committee for purposes of this paragraph, determined based on the
number of directors that would need to resign in order for the number of Steiner
Directors to match the number of directors that the Majority SLL Investor
Holders then have the right to designate pursuant to this Section 1(a); provided
that if the ownership threshold set forth in clause (i) of this Section 1(a) is
no longer satisfied prior to the end of the Non-Continuing Class C Director
Term, then the Non-Continuing Class C Steiner Director shall (if then-serving as
a director) be one of the Steiner Directors that submits his or her resignation
to the Nominating Committee and, for the avoidance of doubt, one of the
Specified Steiner Directors shall remain on the Company Board. The Majority SLL
Investor Holders shall, in their sole discretion, determine which Steiner
Directors will deliver his or her resignation as required pursuant to the
immediately preceding sentence, and any such resignation delivered pursuant to
the immediately preceding sentence must be either accepted or rejected by the
Nominating Committee within ten (10) Business Days of receipt thereof (it being
understood and agreed that (A) if the Nominating Committee does not accept such
resignation within such ten (10) Business Day period, then, unless such
resignation specifically states that it supersedes this proviso, the Nominating
Committee shall be deemed to have rejected such resignation and (B) the
Nominating Committee may accept such resignation, effective as of a later
specified date or event, unless such resignation specifically states that it
supersedes this proviso, is not conditioned on acceptance by the Nominating
Committee, and will be effective immediately). For illustrative purposes only,
if the SLL Investor Holders, in the aggregate, beneficially own 16% of the
issued and outstanding Common Shares on the date that is nine (9) months after
the date hereof and, immediately after giving effect to a transfer of Common
Shares as of such date, would beneficially own 6% of the issued and outstanding
Common Shares, then the Steiner Representative and the other SLL Investor
Holders shall cause one (1) Specified Steiner Director and the Non-Continuing
Class C Steiner Director to deliver a resignation letter as provided in this
paragraph.

 

2



--------------------------------------------------------------------------------

(b) If a vacancy on the Company Board occurs because of the death, disability,
disqualification, resignation, or removal of any Specified Steiner Director by
the Majority SLL Investor Holders or any Specified Steiner Director ceases to be
on the Company Board for any other reason, then the Majority SLL Investor
Holders shall, so long as the Majority SLL Investor Holders are entitled to
designate an individual to such director position for appointment or nomination,
as applicable, pursuant to Section 1(a), be entitled to designate an individual
to fill such director position by giving written notice to the Company, and the
Company shall, within ten (10) days of such designation, take all necessary and
desirable actions so that such director position is filled with such individual
designated in writing pursuant to this Section 1(b) within such ten (10) day
period. Notwithstanding anything to the contrary in this Agreement, the
Investment Agreement or the Governing Documents of Company, subject to
Section 1(d), neither the Company Board nor any other Person (other than the
Majority SLL Investor Holders pursuant to this Section 1(b)) may appoint, elect
or designate any Person to fill any such director position described in the
preceding sentence.

(c) If a vacancy on the Company Board occurs because of the death, disability,
disqualification, resignation, or removal of the Non-Continuing Class C Steiner
Director by the Majority SLL Investor Holders prior to the end of the
Non-Continuing Class C Director Term or the Non-Continuing Class C Steiner
Director ceases to be on the Company Board for any other reason prior to the
earlier of (i) the end of the Non-Continuing Class C Director Term and (ii) the
time at which the ownership threshold set forth in Section 1(a)(i) is no longer
satisfied, then the Majority SLL Investor Holders shall be entitled to designate
an individual to fill such director position for the remainder of the
Non-Continuing Class C Director Term by giving written notice to the Company,
and the Company shall, within ten (10) days of such designation, take all
necessary and desirable actions so that such director position is filled with
such individual designated in writing pursuant to this Section 1(c) within such
ten (10) day period. Notwithstanding anything to the contrary in this Agreement,
the Investment Agreement or the Governing Documents of Company, subject to
Section 1(d), neither the Company Board nor any other Person (other than the
Majority SLL Investor Holders pursuant to this Section 1(c)) may appoint, elect
or designate any Person to fill any such director position described in the
preceding sentence. Notwithstanding anything to the contrary contained herein,
the Company Board (and/or the Nominating Committee) shall determine in its sole
discretion whether or not to nominate the individual (if any) then serving as
the Non-Continuing Class C Steiner Director for re-election at the 2022 annual
meeting of the Company’s shareholders; provided, that, for the avoidance of
doubt, this sentence shall not limit or affect the Majority SLL Investor
Holders’ rights to designate such individual to serve as a Specified Steiner
Director.

(d) If an individual designated by the Majority SLL Investor Holders is not
appointed, nominated or elected pursuant to Section 1(a) through (c) or this
Section 1(d) because of such individual’s death, disability, disqualification or
withdrawal as a designee or nominee or for any other reason (other than as a
result of the Majority SLL Investor

 

3



--------------------------------------------------------------------------------

Holders ceasing to be entitled to designate such individual pursuant to the
other applicable provisions of Section 1), then the Majority SLL Investor
Holders shall be entitled to designate a replacement to fill such director
position by giving written notice to the Company, and the Company will, within
ten (10) days of such designation, take all necessary and desirable actions so
that such director position is filled with such person designated in writing
pursuant to this Section 1(d) within such ten (10) day period. Notwithstanding
anything to the contrary in this Agreement, the Investment Agreement or the
Governing Documents of the Company, neither the Company Board nor any other
Person (other than the Majority SLL Investor Holders pursuant to this
Section 1(d)) may appoint, elect or designate any Person to fill any such
director position described in the preceding sentence.

(e) As promptly as reasonably practicable following the request of any Steiner
Director, the Company shall enter into an indemnification agreement with such
Steiner Director, in the form entered into with the other members of the Company
Board or, if not entered into by other members of the Company Board, a customary
form. The Company shall pay the reasonable, documented and out-of-pocket
expenses incurred by each Steiner Director related to his or her service to the
Company, including attending meetings of the Company Board or any committee or
sub-committee thereof or events attended on behalf of the Company or any of its
Subsidiaries at the Company’s request.

(f) From and after the Closing and for so long as the SLL Investor Holders, in
the aggregate, beneficially own at least 15.00% of the issued and outstanding
Company Common Shares, the Company will, promptly upon (and in any event within
five (5) Business Days (or within ten Business Days if any change requested by
the Majority SLL Investor Holders would require any change to the composition of
such committee other than the replacement of one Steiner Director with another
Steiner Director) of) the written request of the Majority SLL Investor Holders,
take all necessary and desirable actions within its control, so that the
composition of each committee of the Company Board (other than any special
committee with responsibility for a matter with respect to which any Steiner
Person would have a conflict of interest or would not be disinterested) is
comprised of a number of Steiner Directors in proportion to the number of
Steiner Directors then serving on the Company Board as compared to the aggregate
number of directors then serving on the Company Board (rounded up to the nearest
whole number of directors, unless such rounding would result in a majority of
any committee being comprised of Steiner Directors), with the Steiner Directors
serving on each such committee at any time being determined in the sole
discretion of the Majority SLL Investor Holders as provided in any such written
request, unless the committee membership of such Steiner Director(s) would
(together with any combination of non-Steiner Directors) violate the Listing
Rules, the rules or regulations of the U.S. Securities and Exchange Commission,
or applicable law based on a good faith determination of the Company Board
(after consultation with applicable outside legal counsel). Without limiting the
rights of the Majority SLL Investor Holders pursuant to the immediately
preceding sentence, from and after the Closing and for so long as the SLL
Investor Holders, in the aggregate, beneficially own at least 15.00% of the
issued and outstanding Company Common Shares, if a committee of the Company
Board (other than any special committee with responsibility for a matter with
respect to which any Steiner Person would have a conflict of interest or would
not be disinterested)

 

4



--------------------------------------------------------------------------------

does not have a Steiner Director as a member as of any determination time, then
the Majority SLL Investor Holders shall be entitled to designate a Steiner
Director (a “Steiner Committee Observer”) who shall be entitled to attend all
meetings of such committee in a non-voting capacity, by giving written notice to
the Company Board. The Company or the committee of the Board on which such
Steiner Director is a Steiner Committee Observer shall simultaneously provide
(or cause to be provided) to such Steiner Committee Observer copies of all
notices, consents, minutes and other materials that are provided to the members
of such committee of the Company Board. A Steiner Committee Observer may be
removed and/or, subject to the ownership thresholds required to appoint a
Steiner Committee Observer, replaced at any time by the Majority SLL Investor
Holders upon written notice to the Company Board of the same, and if after the
appointment of a Steiner Committee Observer, a Steiner Director becomes a member
of a committee of the Board, then such Steiner Committee Member shall no longer
be entitled to serve as a Steiner Committee Observer for so long as a Steiner
Director is a member of such committee.

(g) For so long as any Steiner Director serves as a director of the Company, the
Company shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any Steiner Director as and to the extent
consistent with applicable law, including but not limited to under the Governing
Documents of the Company (whether such right is contained in the Governing
Documents of the Company or another document) (except to the extent such
amendment or alteration permits the Company to provide broader indemnification
or exculpation rights on a retroactive basis than permitted prior thereto).

(h) Subject to compliance with the Listing Rules, each Steiner Director may, but
is not required to, qualify as “independent” pursuant to the Listing Rules.

(i) Each Steiner Director who is an employee of L Catterton or any affiliated “L
Catterton” entity (it being understood that portfolio companies of investment
vehicles advised by L Catterton (or advised by affiliates of L Catterton) shall
not be considered an “affiliated “L Catterton” entity”) will have the option, in
his or her sole discretion, to receive cash in lieu of any Equity Securities as
compensation for his or her service as a director, determined based on the
arithmetic average of the volume-weighted average price per Company Common Share
for the period of the five (5) consecutive trading days ending on the trading
day immediately preceding the date of such payment.

Section 2. Negative Covenants.

(a) From and after the Closing, for so long as the SLL Investor Holders, in the
aggregate, beneficially own at least 15.00% of the issued and outstanding
Company Common Shares, the Company shall not, and shall cause each of its
Subsidiaries not to, in each case, without the prior written consent of the
Majority SLL Investor Holders (such written consent to be given in the sole and
absolute discretion of the Majority SLL Investor Holders):

 

5



--------------------------------------------------------------------------------

(i) amend, waive, rescind or otherwise modify any provision of the Governing
Documents of the Company or any of its Subsidiaries in a manner that adversely
affects any of the rights of the SLL Investor Holders under (A) the Governing
Documents of the Company, (B) this Agreement or (C) any other shareholders’ or
similar agreement between the Company, on the one hand, and any SLL Investor
Holder, on the other hand; provided that the prior written consent of the
Majority SLL Investor Holders shall not be required pursuant to this
Section 2(a)(i) with respect to any amendment of any provision of the Governing
Documents of the Company or any Subsidiary for purposes of effectuating the
creation or issuance of Equity Securities that have a preference on
distributions or dividends that is senior to the Company Common Shares if (and
only if) such amendment does not result in different economic, liquidity or
similar rights or obligations of the Company Common Shares beneficially owned by
the SLL Investor Holders as compared to those beneficially owned at any time by
any other holders of Company Common Shares (including, for the avoidance of
doubt, those that would be held by any holder upon conversion of any
economically senior Equity Securities);

(ii) enter into, consummate or take any action in furtherance of any
liquidation, dissolution, recapitalization, reorganization, bankruptcy or
similar transaction or event, other than with respect to any immaterial
Subsidiary of the Company;

(iii) (A) increase or decrease the size of the Company Board or (B) except for
the sole purpose of effectuating the SLL Investor Holders’ rights hereunder,
change the classes on which members of the Company Board serve; and

(iv) enter into any agreement (including any amendment or modification to any
existing agreement) with or consummate, directly or indirectly, any transaction
or series of related transactions with (A) any Affiliate of the Company (other
than, in the case of the Company, any of its Subsidiaries or, in the case of any
Subsidiary of the Company, the Company or another Subsidiary of the Company),
(B) any Person that, to the Company’s actual knowledge, is part of a “group”
that beneficially owns at least 5.00% of the issued and outstanding Company
Common Shares, (C) any individual who is or was (since the beginning of the last
fiscal year for which the Company has filed an Annual Report on Form 10-K and
proxy statement, even if such individual does not presently serve in that role)
an officer or director of the Company, or (to the Company’s actual knowledge)
any other Person described in the foregoing clauses (A) or (B) or any nominee
for director of the Company or (D) any Immediate Family Member (to the Company’s
actual knowledge) of any Person described in the foregoing clauses (A) through
(C), in each case other than (1) any agreement or transaction entered into or
effected, as applicable, on arms’ length terms or on an arms’ length basis, as
applicable, that are approved in accordance with the Company’s “Related Party
Transaction Policy” as in effect as of the date hereof (or any successor policy
thereto approved by the Company Board (including at least one Steiner
Director)); provided, however, that in respect of any such transaction or series
of related transactions involving or that could involve aggregate consideration
(whether contingent or otherwise) in excess of $1 million (unless such
transaction(s) are described in any of the following numbered clauses of this
Section 2(a)(iv), in

 

6



--------------------------------------------------------------------------------

which case the requirements of this proviso shall not apply), the Company will
provide prior written notice of such transaction or series of transactions to
the Steiner Representative and, if requested by the Steiner Representative,
deliver an opinion to the Company Board as to the fairness to the Company and/or
the applicable Subsidiary(ies) of the Company issued by an accounting, appraisal
or investment banking firm of national standing, (2) ordinary course director
compensation and expense reimbursement as permitted by the Governing Documents
of the Company or its applicable Subsidiaries and approved by the Compensation
Committee, (3) officer compensation (including severance) and expense
reimbursement approved by the Compensation Committee, (4) director and officer
indemnification agreements approved by the Company Board (or any applicable
committee thereof) and the rights of indemnification and exculpation provided to
directors and officers under the Governing Documents of the Company or any of
its Subsidiaries, (5) any transaction with Steiner Leisure or any Affiliate
thereof, (6) any dividend in respect of (or Company Board-approved, broad-based
repurchases of) Equity Securities permitted by, and in accordance with, the
Governing Documents of the Company; provided, that any such dividend must be
paid on a pro rata basis among holders of Company Common Shares (based on the
number of Company Common Shares held by such holders); (7) any transaction
involving $120,000 or less in a calendar year; (8) redemptions or repurchases of
Equity Securities from terminated employees or officers of the Company or any of
its Subsidiaries in the ordinary course of business pursuant to any Company
contracts or plans in effect as of the date hereof (or pursuant to contracts or
plans entered into after the date hereof that are not prohibited by this
Section 2(a)(iv)); (9) the transactions contemplated by the Investment Agreement
(including the issuance of Equity Securities pursuant thereto); and
(10) transactions pursuant to agreements that were in effect as of the date of
the Investment Agreement.

(b) From and after the Closing, for so long as the SLL Investor Holders, in the
aggregate, beneficially own at least 25.00% of the issued and outstanding
Company Common Shares, the Company shall not, and shall cause each of its
Subsidiaries not to, in each case, without the prior written consent of the
Majority SLL Investor Holders (such written consent to be given in the sole and
absolute discretion of the Majority SLL Investor Holders):

(i) issue (by reclassification or otherwise), or enter into any agreement
providing for the issuance (by reclassification or otherwise) of, any Equity
Securities of the Company or any of its Subsidiaries that have, or may be
entitled to upon the occurrence of any future event (such as conversion,
exchange or exercise thereof), preferences, rights or privileges that are senior
to the Company Common Shares (whether economic or otherwise) that, together with
one or more series of related issuances of Equity Securities of the Company or
any of its Subsidiaries, would require Company Shareholder Approval (whether
upon issuance, conversion, exchange or exercise thereof or otherwise);

(ii) enter into any definitive agreement to effect, or effect, any Company Sale
that would result in net consideration per Company Common Share to the SLL
Investor Holders that is less than $4.00 (subject to adjustment as provided in
Section 10);

 

7



--------------------------------------------------------------------------------

(iii) approve, adopt or enter into any incentive equity or similar plan or amend
or modify any such existing plan if such approval, adoption, entry into,
amendment or modification would require Company Shareholder Approval;

(iv) incur, assume or otherwise become liable for or guarantee (collectively, an
“Incurrence”) any indebtedness for borrowed money (excluding any revolving
credit) if, immediately after giving effect to such Incurrence, the ratio of the
Company’s consolidated aggregate net indebtedness for borrowed money
(interpreted consistently with any similar definition or construct under the
Existing Credit Agreement) would be in excess of four (4) times the Company’s
EBITDA for the most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional indebtedness for borrowed money is Incurred (calculated on a pro
forma basis after giving effect to such Incurrence and the use of the proceeds
therefrom);

(v) enter into any definitive agreement to effect, or effect, (A) any
acquisition (whether in one or more series of transactions and whether by
merger, consolidation, recapitalization, sale, exchange, issuance or transfer of
Equity Securities, by sale, exchange or transfer of assets or otherwise) by the
Company or any of its Subsidiaries that would require Company Shareholder
Approval, or (B) a sale or disposition of all or substantially all of the
Company’s assets determined on a consolidated basis (whether in one or more
series of transactions and whether by sale, exchange or transfer of the
Company’s consolidated assets or otherwise); and

(vi) materially alter the existing principal line of business of the Company and
its Subsidiaries (i.e., the principal line of business as of immediately
following the Closing).

Section 3. Information Rights. In addition to any other information or similar
rights that the SLL Investor Holders may be entitled to as equityholders of a
Bahamian public company, from and after the Closing and so long as the SLL
Investor Holders are entitled to designate an individual on the Company Board
pursuant to Section 1(a), (a) the Company shall simultaneously provide, or cause
to be provided, to Steiner Representative copies of all notices, consents,
minutes and other materials received by the Company Board, and the Steiner
Representative shall be entitled to share all such information with any other
SLL Investor Holders and its and their respective Representatives (collectively,
the “Information Recipients”); provided, that (i) the Company shall not be
obligated to provide any information to the Steiner Representative if the
provision thereof would result in the loss of attorney-client, work product or
similar legal privileges, as reasonably determined based on the advice of the
Company’s counsel (provided, that the Company shall use its reasonable best
efforts to provide or convey such information in a manner without violating such
privilege) and (ii) (A) the Steiner Representative shall (as a condition to
receiving any such information from the Company), and (B) each Information
Recipient shall (as a condition to receiving any information from the Steiner
Representative)

 

8



--------------------------------------------------------------------------------

execute and deliver to the Company (and, in the case of an Information
Recipient, to the Steiner Representative), a customary agreement under which it
agrees to abide by applicable restrictions on the trading of the Company’s
Equity Securities and to keep such information confidential if the Steiner
Representative or such Information Recipient (as applicable) is not already
subject to trading restrictions with respect to the Company’s Equity Securities
and confidentiality obligations with respect to such information that are at
least as restrictive as such customary agreement would require, and (b) the
Company shall use commercially reasonable efforts (it being understood that the
Company shall not have the obligation to incur any out-of-pocket, third party
expenses) to provide the Steiner Representative with such other information and
data in the Company’s possession or control as the Steiner Representative may
reasonably request to assist any SLL Investor Holder in preparing its tax,
regulatory or other similar filings or as otherwise required for administrative
purposes. The Steiner Representative may, in its sole discretion, decline to
receive any information it may otherwise receive pursuant to clause (a) of this
Section 3 upon written notice to the Company (it being understood and agreed
that if the Steiner Representative declines any such information, it shall in no
way affect or limit its right to receive the same information pursuant to this
Section 3 subsequently).

Section 4. D&O Insurance. The Company shall, for so long as any director
designated pursuant to the terms of this Agreement serves as a director of the
Company Board, maintain directors’ and officers’ liability insurance in an
amount determined by the Company Board to be reasonable and customary and that
provides coverage with respect to each such director; provided, that upon such
director ceasing to serve on the Company Board for any reason, the Company shall
take all actions reasonably necessary to extend such directors’ and officers’
liability insurance coverage for a period of not less than six (6) years from
the time at which such director ceases to serve on the Company Board in respect
of any act or omission occurring at or prior to such cessation of service.

Section 5. Definitions and Interpretation.

(a) As used herein, the following terms shall have the following meanings:

“beneficially own” has the meaning ascribed to it in Section 13(d) of the
Exchange Act.

“Company Common Shares” means any series or class of common shares of the
Company (whether voting or non-voting).

“Company Sale” means an acquisition by any Person or “group” (as defined in
Section 13(d)(3) of the Exchange Act) of any Equity Securities (or beneficial
ownership thereof), including rights or options to acquire such ownership,
tender or exchange offer, merger, consolidation, amalgamation, scheme of
arrangement, business combination, issuance, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with or involving
the Company or any of its Affiliates, in each case as a result of which such
Person or “group” would (a) beneficially own securities representing more than
50.00% of the Equity Securities by voting power or economic rights (including
upon exercise, exchange or conversion of any other security) of the Company or
(b) acquire the right to designate, appoint or nominate a majority of the
directors of the Company Board.

 

9



--------------------------------------------------------------------------------

“Company Shareholder Approval” means any approval of the shareholders of the
Company required under the Listing Rules or applicable Law (including the Laws
of the Company’s jurisdiction of incorporation).

“EBITDA” means “Consolidated EBITDA”, as defined in the Existing Credit
Agreement, or, if the Existing Credit Agreement is of no further force and
effect, the definition of “Consolidated EBITDA” (or, if no such definition, a
similar construct) under the credit agreement governing the Company’s
senior-most credit facility.

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests or other share or equity capital, (b) any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests or other share or equity capital or containing any profit
participation features, (c) any rights or options directly or indirectly to
subscribe for or to purchase any capital stock, membership interests, other
share or equity capital or securities containing any profit participation
features or to subscribe for or to purchase any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests, other share or equity capital or securities containing any profit
participation features, (d) any share appreciation rights, phantom share rights
or other similar rights, or (e) any Equity Securities issued or issuable with
respect to the securities referred to in clauses (a) through (d) above in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.

“Existing Credit Agreement” means the First Lien Credit Agreement, dated as of
March 19, 2019, by and among the Company, Dory Intermediate LLC, Dory
Acquisition Sub, Inc., the lenders party thereto and Goldman Sachs Lending
Partners LLC, as the Administrative Agent and as the Collateral Agent, as such
agreement may be further amended, restated, supplemented or otherwise modified
or replaced from time to time in accordance with its terms; provided that if the
Existing Credit Agreement has been terminated and no other credit agreement is
then in effect, then the Existing Credit Agreement shall refer to the Existing
Credit Agreement most recently in effect, as in effect at the time of its
termination or expiration.

“Immediate Family Member” means, with respect to any individual, any child,
stepchild, parent, stepparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law of such individual,
or any Person (other than a tenant or an employee) sharing the household of such
individual.

“Listing Rules” means the listing standards and rules of Nasdaq applicable to
the Company (or, if the Company’s equity securities are listed on another
exchange, such other exchange’s listing standards and rules).

“L Catterton” means Catterton Management Company, L.L.C., a Delaware limited
liability company.

“Majority SLL Investor Holders” means, as of any determination time, the SLL
Investor Holders that beneficially own a majority of the Company Common Shares
beneficially owned by all of the SLL Investor Holders as of such time.

 

10



--------------------------------------------------------------------------------

“Nasdaq” means The NASDAQ Stock Market LLC, or any successor thereto.

“Non-Continuing Class C Director Term” means the period beginning on the date
hereof and ending immediately prior to the 2022 annual meeting of the Company’s
shareholders.

“Non-Continuing Class C Steiner Director” means the Initial Non-Continuing
Class C Steiner Designee and any other individual elected or appointed to the
Company Board that has been designated by the Majority SLL Investor Holders
pursuant to this Agreement to fill the vacancy of such director position.

“Representative” means, with respect to any Person, his, her or its directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives.

“SLL Investor Holders” means, collectively, the Steiner Persons that
beneficially own Company Common Shares as of any determination time.

“SLL Investor Holder Party” means, as of any determination time, any SLL
Investor Holder that is a party to or bound by this Agreement.

“Specified Steiner Directors” the Initial Specified Steiner Directors and any
other individual elected or appointed to the Company Board that has been
designated by the Majority SLL Investor Holders pursuant to this Agreement as a
director of the Company Board (other than the Non-Continuing Class C Steiner
Director). .

“Steiner Person” means Steiner Leisure, L Catterton, and any Affiliate either of
the foregoing.

“Steiner Directors” means, collectively, the Initial Steiner Designees and any
other individual elected or appointed to the Board that has been designated by
the Majority SLL Investor Holders pursuant to this Agreement (whether as a
Specified Steiner Director, a Non-Continuing Class C Steiner Director or, if
there are no classes of the Company Board as of any time, otherwise pursuant to
this Agreement). For the avoidance of doubt, a decrease in the number of
directors that the Majority SLL Investor Holders are entitled to designate
pursuant to Section 1(a) shall not affect an individual’s status as a Steiner
Director for purposes of this Agreement or under the Governing Documents of the
Company.

“Steiner Representative” means, as applicable, Steiner Leisure or any successor
“Steiner Representative” appointed pursuant to Section 22.

(b) Except as otherwise expressly provided in this Agreement, all references to
ownership of the Company Common Shares in this Agreement (including any
reference to the issued and outstanding Company Common Shares) shall (i) mean
the Company Common Shares determined based on the number of issued and
outstanding Common Shares as of any determination time (including, for the
avoidance of doubt, any Company Common Shares acquired by the SLL Investor
Holders prior to or after the Closing,

 

11



--------------------------------------------------------------------------------

including upon exercise of the Warrants) and, for the avoidance of doubt, on a
non-fully diluted basis (e.g., without taking into account any Equity Securities
of the type described in clauses (b) through (d) of the definition thereof
unless and until, in the case of clause (b) and (c) only, any such Equity
Securities are converted into, or exercised or exchanged for, Company Common
Shares) and (ii) shall be deemed to refer to both voting and non-voting Company
Common Shares, collectively as a single class.

(c) All references to “all actions necessary and desirable within its control”
(or words of similar import) shall, when used in reference to the Company, also
include, for the avoidance of doubt, any actions necessary or desirable by the
Company Board and any Subsidiary of the Company, to the extent such actions are
within their control, and subject to applicable law.

(d) The term “this Agreement” means this Governance Agreement together with the
schedules and exhibits hereto, as the same may from time to time be amended,
supplemented or otherwise modified in accordance with the terms hereof. When a
reference is made in this Agreement to a Section, such reference shall be to a
Section of this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The words “date hereof” shall refer to the date of this Agreement.
The word “or” shall not be exclusive. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
shall not simply mean “if.” All references to “$” mean the lawful currency of
the United States of America. The definitions contained in, or incorporated by
reference into, this Agreement are applicable to the singular as well as the
plural forms of such terms and to the masculine as well as to the feminine and
neuter genders of such term. Except as specifically stated herein, any
agreement, instrument, statute or Law defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument, statute or Law as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes or Laws) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Except as otherwise specified herein, references to a
Person are also to its successors and permitted assignees of rights and
obligations under this Agreement. Masculine gender shall also include the
feminine and neutral genders, and vice versa. The word “day” means calendar day
unless Business Day is expressly specified. If any action under this Agreement
is required to be done or taken on a day that is not a Business Day, then such
action shall be required to be done or taken not on such day but on the first
succeeding Business Day thereafter.

Section 6. Essential Consideration. The parties hereto acknowledge and agree
that the rights and obligations of the parties hereunder, including under
Section 1 through 4, are given in consideration for the rights and obligations
undertaken under the Investment Agreement, and without limiting the generality
of the foregoing, constitute essential and integral consideration to the parties
hereto for their execution or authorization of the Investment Agreement.

 

12



--------------------------------------------------------------------------------

Section 7. Assignment; Benefit of Parties; Transfer. No party hereto may assign
this Agreement or any of its rights or obligations hereunder and any assignment
hereof will be null and void, except that, at or following the date that any
Steiner Person that is not already party to or bound by this Agreement becomes a
beneficial owner any Company Common Shares, such Steiner Person may become a
party to this Agreement as an SLL Investor Holder Party by executing a joinder
agreement, in substantially the form attached hereto as Exhibit A, and the
Steiner Representative as of any determination may assign its rights under
Section 22 to any other SLL Investor Holder as provided in Section 22. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors, legal representatives and assignees for
the uses and purposes set forth and referred to herein and, for the avoidance of
doubt, any references to the SLL Investor Holders shall, as the context
requires, refer to any permitted assignees of the SLL Investor Holders’ rights
and/or obligations hereunder.

Section 8. Remedies. Except as otherwise expressly provided herein, any and all
remedies provided herein will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party hereto, and
the exercise by a party hereto of any one remedy will not preclude the exercise
of any other remedy. The parties hereto agree that irreparable damage for which
monetary damages, even if available, would not be an adequate remedy, would
occur in the event that the parties hereto do not perform their respective
obligations under the provisions of this Agreement in accordance with their
specific terms or otherwise breach such provisions. It is accordingly agreed
that the parties hereto shall be entitled to seek an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without posting a bond or undertaking and without proof
of damages and this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief when expressly available pursuant to the terms of this Agreement on the
basis that the other parties have an adequate remedy at law or an award of
specific performance is not an appropriate remedy for any reason at law or
equity.

Section 9. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(having obtained electronic delivery confirmation thereof), e-mail (having
obtained electronic delivery confirmation thereof), or by registered or
certified mail (postage prepaid, return receipt requested) to the other parties
hereto as follows:

(a) If to Steiner Leisure, the Steiner Representative, or any of the SLL
Investor Holders party to or bound by this Agreement, to:

c/o Catterton Management Company L.L.C.

599 West Putnam Avenue

Greenwich, CT 06830

Attention: J. Michael Chu

Marc Magliacano

 

13



--------------------------------------------------------------------------------

Dave McPherson

Facsimile:   (203) 629-4903

E-mail:        Michael.Chu@lcatterton.com

Marc.Magliacano@lcatterton.com

Dave.McPherson@lcatterton.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:   Joshua Kogan, P.C.

Ryan Brissette

Facsimile:   (212) 446-6460

E-mail:        joshua.kogan@kirkland.com

ryan.brissette@kirkland.com

(b) If to the Company or HYAC, to:

c/o One Spa World LLC

770 South Dixie Highway, #200

Coral Gables, Florida 33146

Attn:           Leonard Fluxman

Stephen Lazarus

Email:         lfluxman@onespaworld.com

slazarus@onespaworld.com

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

1251 Avenue of the Americas, 27th Floor

New York, NY 10020

Attention:   Sidney Burke

Stephen Alicanti

Facsimile:   (212) 335-4501

E-mail:        sidney.burke@dlapiper.com

stephen.alicanti@dlapiper.com

or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 10. Adjustments. If, and as often as, there are any changes in the
Company Common Shares by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Company Common Shares as so changed.

 

14



--------------------------------------------------------------------------------

Section 11. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party
hereto.

Section 12. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the parties hereto and their respective successors
and assigns any remedy or claim under or by reason of this Agreement or any
terms, covenants or conditions hereof, and all of the terms, covenants,
conditions, promises and agreements contained in this Agreement shall be for the
sole and exclusive benefit of the parties hereto and their respective successors
and assigns. Notwithstanding anything to the contrary in this Agreement,
(a) each Steiner Director shall be an express third-party beneficiary of the
provisions set forth in Section 1(e) and Section 4 and (b) each SLL Investor
Holder who is not an SLL Investor Holder Party shall be an express third-party
beneficiary of the provisions set forth in Section 1, Section 2 and Section 3.

Section 13. Further Assurances. Each of the parties hereto hereby agrees that it
will, upon request of the Company (in the case of an SLL Investor Holder) and
upon request of the Steiner Representative (in the case of the Company or HYAC)
and without any consideration, hereafter execute and deliver any further
documents, agreements, instruments of assignment, transfer or conveyance and
take such further actions as may be necessary or desirable to effectuate the
purposes hereof.

Section 14. Expenses. Except as otherwise expressly set forth herein or in the
Investment Agreement, each of the parties hereto hereby agrees that each party
hereto shall bear any fees and expenses incurred by or on behalf of, or paid or
payable by, such party as a result of or in connection with this Agreement and
the transactions contemplated herein.

Section 15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile, e-mail, or scanned pages
shall be effective as delivery of a manually executed counterpart to this
Agreement.

Section 16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state or any other jurisdiction.

Section 17. Jurisdiction; Venue; Waiver of Jury Trial.

(a) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, if
the Chancery Court of the State of Delaware declines to accept jurisdiction, the
Delaware Superior Court or, if the Delaware Superior Court declines to accept
jurisdiction, any state or federal court within the County of New York in the
State of New York), for the purposes of any Action or other proceeding arising
out of this Agreement and the rights and obligations arising hereunder and
thereunder, and irrevocably and unconditionally waives any objection to the

 

15



--------------------------------------------------------------------------------

laying of venue of any such Action or proceeding in any such court, and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Action or proceeding has been brought in an
inconvenient forum. Each party hereto agrees that service of any process,
summons, notice or document by registered mail to such party’s respective
address set forth in Section 9 shall be effective service of process for any
such Action or proceeding.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS RELATED THERETO. EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17(B).

Section 18. Complete Agreement; Inconsistent Agreements. This Agreement,
together with the Investment Agreement and the Governing Documents of the
Company, represent the complete agreement between the parties hereto as to all
matters covered hereby, and supersede any prior agreements or understandings
between the parties. For the avoidance of doubt, the Prior Agreement is
superseded by this Agreement and, upon the execution and delivery hereof, the
Prior Agreement shall automatically, without any further action of any party
hereto or any other Person, terminate and be of no further force and effect. In
the event of any conflict between the terms of this Agreement, on the one hand,
and the Investment Agreement and/or the Governing Documents of the Company, on
the other hand, the terms of this Agreement shall govern and control.

Section 19. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable Law, but if any term or other provision of this Agreement is held to
be invalid, illegal or unenforceable under applicable Law, all other provisions
of this Agreement shall remain in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision of this Agreement is invalid, illegal or
unenforceable under applicable Law, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 20. Amendment and Waiver. Except as otherwise provided herein, (a) no
waiver of any provision of this Agreement shall be effective against any party
hereto unless such waiver is approved in writing by such party and (b) no
modification or amendment of any provision of this Agreement shall be effective
against any party hereto unless such modification or

 

16



--------------------------------------------------------------------------------

amendment is approved in writing by the Company and the Steiner Representative.
The failure of any party to enforce any of the provisions of this Agreement
shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 21. Termination. This Agreement shall terminate, and be of no further
force and effect, upon the earliest to occur of: (a) the consummation of a
Company Sale; (b) mutual written consent of the Company and the Steiner
Representative; and (c) the SLL Investor Holders, in the aggregate, beneficially
own less than 5% of the issued and outstanding Company Common Shares; provided
that the last sentence of Section 1(e), Section 1(g), Section 1(i), Section 4,
and Sections 5 through 22 (to the extent related to the foregoing) shall not
terminate upon the occurrence of the event described in clause (c) and shall
continue to be in full force and effect (notwithstanding clause (c) hereof)
until the time at which a Steiner Director no longer serves as a director of the
Company.

Section 22. Ability to Act on Behalf of the SLL Investor Holders.

(a) The parties hereto acknowledge and agree that Steiner Representative is
hereby appointed, authorized and empowered to act as the representative of the
SLL Investor Holders and as the exclusive agent, proxy and attorney-in-fact for
the SLL Investor Holders for all purposes of this Agreement (including the full
power and authority on behalf of the SLL Investor Holders, as well as the
Majority SLL Investor Holders, as applicable, (i) to execute and deliver any
consents and other documents contemplated by this Agreement and any and all
supplements, amendments, waivers or modification thereto, and otherwise to
consummate the transactions contemplated herein and therein, (ii) to execute and
deliver on behalf of the SLL Investor Holders any amendment or waiver hereto or
to any other agreement contemplated hereunder, (iii) to dispute, compromise,
settle and pay any claims made in connection with this Agreement and (iv) to do
each and every act and exercise any and all rights which the SLL Investor
Holders or the Majority SLL Investor Holders are permitted or required to do or
exercise under this Agreement).

(b) Steiner Leisure shall serve as the initial Steiner Representative until it
assigns its rights and obligations hereunder as the Steiner Representative to
another SLL Investor Holder Party. All power, authority, rights, privileges and
obligations conferred in this Agreement to a Steiner Representative shall apply
to any successor Steiner Representative. The Steiner Representative shall
promptly notify the Company in writing upon any change in the identity of the
Steiner representative. The Company shall be entitled to treat Steiner Leisure
(or any successor Steiner Representative of which the Company has received
notice in accordance with the preceding sentence) as the Steiner Representative
until the Company has received the notice described in the preceding sentence.

(c) The appointment of the Steiner Representative by each Steiner Investor
Holder is coupled with an interest and may not be revoked in whole or in part
(including upon the death or incapacity of the Steiner Representative). Such
appointment shall be binding upon the heirs, executors, administrators, estates,
personal representatives, officers, managers, successors and assigns of each
Steiner Investor Holder. All decisions

 

17



--------------------------------------------------------------------------------

of the Steiner Representative shall be final and binding on all of the Steiner
Investor Holders, and no Steiner Investor Holder shall have the right to object,
dissent, protest or otherwise contest the same. The Company shall be entitled to
rely upon, without independent investigation, any act, notice, instruction or
communication from the Steiner Representative and any document executed by the
Steiner Representative on behalf of the Steiner Investor Holders or Majority SLL
Investor Holders, and the Company shall be fully protected in connection with
any action or inaction taken or omitted to be taken in reliance thereon.

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

Company: ONESPAWORLD HOLDINGS LIMITED By:   /s/ Stephen Lazarus Name:   Stephen
Lazarus Title:   Chief Financial Officer HYAC, solely for purposes of Section 18
and any other provisions herein to the extent relating thereto: HAYMAKER
ACQUISITION CORP. By:   /s/ Leonard Fluxman Name:   Leonard Fluxman Title:  
Executive Chairman Steiner Leisure: STEINER LEISURE LIMITED By:   Marc
Magliacano Name:   Marc Magliacano Title:   Vice President and Assistant
Secretary

 

 

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

The undersigned is executing and delivering this Joinder pursuant to the
Governance Agreement of OneSpaWorld Holdings Limited, an international business
company incorporated under the laws of the Commonwealth of The Bahamas (the
“Company”), dated June 20, 2020 (as amended, restated, amended and restated, or
otherwise modified in accordance with its terms from time to time, the
“Agreement”), by and among the Company, Steiner Leisure Limited, an
international business company incorporated under the laws of the Commonwealth
of The Bahamas (“Steiner Leisure”), Haymaker Acquisition Corp., a Delaware
corporation (“HYAC”), and the other Persons from time to time party thereto.
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Governance Agreement.

By executing and delivering this Joinder to the Company, the undersigned hereby
(a) represents and warrants to the Company that the undersigned is a Steiner
Person and a beneficial owner of Company Common Shares and (b) agrees to become
a party to and to be fully bound by, and subject to, all of the applicable
agreements, covenants, terms and conditions of the Governance Agreement as an
SLL Investor Holder Party as of the date hereof in the same manner as if the
undersigned were an original signatory to the Governance Agreement and the
undersigned shall be deemed an SLL Investor Holder Party for all purposes
thereof. Without limiting the foregoing, the undersigned acknowledges the
irrevocable appointment of the Steiner Representative (and the related rights,
obligations, terms, and conditions) under Section 22 of the Agreement.

This Joinder shall bind and inure to the benefit of and be enforceable by the
Company, Steiner Leisure, HYAC and their respective successors and permitted
assigns.

Sections 5(d), 15, 16 and 17 of the Agreement are incorporated into this
Joinder, mutatis mutandis.

Accordingly, the undersigned has executed and delivered this Joinder as of [•].

 

[•]   By:     Name:   Title:  